DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  “the normality” does not have proper antecedent basis.  It should read “a normality” or “the abnormality” 
Appropriate correction is required.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 and 12 -13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cetingul et al (US 2018/0368762), hereinafter Cetingul. 
Regarding claim 1, Cetingul teaches a patient treatment system (Fig. 1) comprising:
a ventilation medical apparatus (Fig. 1: 40) that applies positive ventilation to a neonate (Fig. 1, paragraph 12, paragraph 23) and
a monitoring device which is configured to be connected to the ventilation apparatus (Fig. 1: 32),
a first sensor configured to measure a first parameter derived from a heart rate of a neonate (Fig. 1, paragraph 19 receives cardiac potentials from ECG electrodes connected to the infant)
wherein the monitoring device is configured to receive the first parameter derived from a heart rate of a patient (Fig. 1: detects heart rate from ECG, Fig. 5, paragraph 19), from the first sensor which is connected to the monitoring device (paragraph 19, Fig. 1: 25), and, when an abnormality of measurement information of the first parameter is detected, the monitoring device is configured to notify of a first information prompting ventilation by the ventilation medical apparatus, (paragraph 14, paragraph 15, Fig. 5, paragraph 35, generate care instructions for ventilation support on the display) and 
wherein the ventilation medical apparatus includes a first indicator which is configured to light up or blink in response to an instruction signal from the monitoring device.  (paragraph 35 instructions are displayed on the display to indicate support is needed, Fig. 5: 109, the heart rate icon may be a blinking icon, paragraph 28, paragraph 33, Fig. 4B shows display screen when operating in resuscitation mode. The examiner notes that the display would light up)

Regarding claim 6, Cetingul teaches the patient treatment system according to claim 1, and further teaches wherein, 
 the input of informing of the normality of the neonate is received by a user touching a button on a touch screen. (paragraph 29, paragraph 34, paragraph 42)

Regarding claim 7, Cetingul teaches the patient treatment system according to claim 6, and further teaches wherein, after an elapse of the given time from the start event, there is no input informing of a normality of the neonate, the monitoring device is configured to output a first alarm sound, (paragraph 35, Fig. 5, resuscitation instructions are given when heart rate is below a low threshold, paragraph 39, heart rate value is enlarged, paragraph 42 after a predetermined time) and,
in a case where measurement information of the first parameter is abnormal, the monitoring device outputs a second alarm sound. (paragraph 40, if the heart beat is still low an audible heart beat tone is generated)

Regarding claim 12, the patient treatment system according to claim 1, wherein the ventilation medical apparatus is a positive pressure ventilation device. (paragraph 15, CPAP device)

Regarding claim 13, Cetingul teaches a monitoring device configured to be connectable to a ventilation apparatus that applies positive pressure ventilation on a neonate, (Fig. 1: monitoring device is connected to ventilation device 40, paragraph 15), the monitoring device comprising: 
a display (Fig. 1: 46); 
a receiver (Fig. 1: 25) configured to receive data from a sensor (paragraph 19: electrodes connected to the infant) configured to measure a first parameter derived from a heart rate of a neonate (paragraphs 19); and
a controller (Fig. 1: 32), configured to receive the first parameter derived from a heart rate of a patient (paragraph 28), from the sensor which is connected to the monitoring device (Fig. 3: ECG electrodes 28, paragraph 28) via the receiver (Fig. 1: computer system receives the signals from ECG monitor 25), and when an abnormality of measurement information of the first parameter is detected, the controller is configured to display, on the display, a first information prompting ventilation by the ventilation medical apparatus, (paragraph 15, 28, Fig. 5: 109, ) and 
wherein the ventilation medical apparatus includes a first indicator which is configured to light up or blink in response to an instruction signal from the monitoring device. (paragraph 35 instructions are displayed on the display to indicate support is needed, Fig. 5: 109, the heart rate icon may be a blinking icon, paragraph 28, paragraph 33, Fig. 4B shows display screen when operating in resuscitation mode. The examiner notes that the display would light up)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gomo (US 2015/0018694), hereinafter Gomo in view of Cetingul.
Regarding claim 1, Gomo teaches a patient treatment system (Fig. 9 in combination with monitoring device paragraphs 65-67) comprising:
a ventilation medical apparatus (Fig 9) that applies positive pressure ventilation to a neonate (paragraphs 2-3, paragraph 68), 
a monitoring device configured to be connected to the ventilation medical apparatus (Fig. 15: remote receiver 145, paragraphs 65, 66, 67),
a first sensor configured to measure a first parameter derived from a heart rate of a neonate (Fig. 14: 147 heart rate sensor),
wherein the monitoring device is configured to measure the first parameter derived from the first sensor, from a signal of a first sensor which is connected to the monitoring device (paragraph 68, heart rate from a heart rate sensor, Fig. 14: 147), wherein the ventilation medical apparatus includes a first indicator which is configured to light up or blink in response to an instruction signal from the monitoring device.  (paragraphs 68-69, displays information about ventilation rate applied pressure.  The examiner notes that the display would light up)
Gomo states that heart rate is an essential parameter in newborn resuscitation but does not explicitly state wherein, when an abnormal measurement is detected, first information is provided prompting ventilation.
However, Cetingul teaches a patient treatment system (Fig. 1) comprising:
a ventilation medical apparatus (Fig. 1: 40) that applies positive ventilation to a neonate (Fig. 1, paragraph 12, paragraph 23) and when an abnormality of measurement information of the first parameter is detected, the monitoring device is configured to notify of a first information prompting ventilation by the ventilation medical apparatus, (paragraph 14, paragraph 15, Fig. 5, paragraph 35, generate care instructions for ventilation support on the display) and 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Gomo to include the notification of an abnormality since Gomo teaches heart rate is an essential parameter in newborn care and Cetingul teaches that the notification may help clinicians making decisions in a high-pressure environment. (paragraph 13)

Regarding claim 2, Gomo in view of Cetingul teaches the patient treatment system according to claim 1, and Gomo further teaches wherein, after notification of the first information (after the display of low heart rate ventilation would be started so would be after the first notification), the monitoring device is configured to notify of a second information indicating skillfulness of ventilation detected based on a signal which is sent from a second sensor disposed in the ventilation medical apparatus.  (Paragraph 60, a pressure sensor transmit the pressure signal to a remote device, Paragraphs 68-69, the remote receiver displays information about ventilation rate applied pressure and peep. By receiving the feedback, the person performing ventilation can adapt the desired pressure and ventilation rate)

Regarding claim 3, Gomo in view of Cetingul teaches the patient treatment system according to claim 2, Gomo in view of Cetingul teaches wherein the ventilation medical apparatus includes a first indicator which is configured to light up,  (paragraphs 68-59 of Gomo) or blink, and
the monitoring device transmits an instruction signal notifying of the second information to the ventilation medical apparatus, and causes the first indicator to light up or blink. (Gomo: paragraph 60, the pressure signal is transmitted to the remote receiver)

Regarding claim 4, Gomo in view of Cetingul teaches the patient treatment system according to claim1, and Gomo in view of Cetingul further teaches wherein the monitoring device has a second indicator on a housing, and the monitoring device is configured to cause the second indicator to light up or blink, thereby notifying of the first information. (Gomo: figs. 14 and 15 displays heart rate, Cetingul: Figs. 4B, 5)

Regarding claim 5, Gomo in view of Cetingul teaches the patient treatment system according to claim 2, and Gomo in view of Cetingul further teaches wherein the ventilation medical apparatus includes a first indicator which is configured to light up or blink (Gomo paragraph 68-69), and
the monitoring device has a second indicator which is configured to light up or blink, on a housing (Gomo: Figs. 14, 15, paragraphs 65-68, displays the heartrate),
the monitoring device is configured to transmit an instruction signal notifying of the second information, to the ventilation medical apparatus, thereby causing the first indicator to light up or blink (Gomo: paragraphs 60 and 68) and
the monitoring device is configured to cause the second indicator to light up or blink, based on whether or not measurement information of vital signs which is calculated from a vital signs signal that is supplied to the monitoring device. (Gomo: Paragraph 68, the monitor displays the heart rate, Cetingul Fig. 4B, paragraph 32)

Regarding claim 8, Gomo in view of Cetingul  teaches the patient treatment system according to claim 2, and Gomo further teaches wherein the monitoring device is configured to calculate measurement information of a second parameter relating to ventilation based on the signal which is sent from the second sensor (paragraph 60, pressure sensor sends information to the remote receiver), and calculates the second information based on the measurement information of the second parameter. (Paragraph 68, calculates PEEP)

Regarding claim 9, Gomo in view of Cetingul teaches the patient treatment system according to claim 2, and Gomo further teaches wherein the monitoring device has a display on a housing (Figs. 14 and 15, display on housing), and the monitoring device is configured to display, on the display, measurement information of the first parameter (Fig. 14, Fig. 15, displays heart rate) measurement information of a second parameter relating to ventilation that is calculated based on the signal which is acquired from the second sensor (paragraph 60, pressure sensor sends information, paragraph 68, displays applied pressure, ventilation rate and PEEP), and measurement information of a third parameter relating to the inspiration that is calculated based on a vital signs signal which is acquired from the second sensor. (Fig. 13, paragraph 68 displays PEEP pressure, paragraph 64)

Regarding claim 12, Gomo in view of Cetingul teaches the patient treatment system according to claim 1, and Gomo further teaches wherein the ventilation medical apparatus is a positive pressure ventilation device. (Fig. 9, the bag valve mask supplies air at a positive pressure to the lungs)

Regarding claim 14, Gomo in view of Cetingul teaches the patient treatment system according to claim 12, and Gomo further teaches wherein the positive pressure ventilation device includes an AMBU bag, a Jackson Rees bag, a flow inflating bag, a bag valve mask, or a T-piece. (Fig. 9)

Regarding claim 13, Gomo teaches a monitoring device configured to be connectable to a ventilation apparatus (paragraphs 65-67, figs. 14 and 15), that applies positive pressure ventilation on a neonate (paragraph 68), the monitoring device comprising: 
a display (figs. 14 and 14); 
a receiver configured to receive data from a sensor configured to measure a first parameter derived from a heart rate of a neonate (paragraph 68, remote receiver receives heart rate information); and
a controller (paragraph 68, interpretation software which can give feedback) configured to:
receive the first parameter derived from the sensor (Paragraph 69), which is connected to the monitoring device (paragraph 68, from a heart rate sensor) via the receiver (paragraph 68).
wherein the monitoring device is configured to measure the first parameter derived from the first sensor, from a signal of a first sensor which is connected to the monitoring device (paragraph 68, heart rate from a heart rate sensor, Fig. 14: 147), wherein the ventilation medical apparatus includes a first indicator which is configured to light up or blink in response to an instruction signal from the monitoring device.  (paragraphs 68-69, displays information about ventilation rate applied pressure.  The examiner notes that the display would light up)
Gomo states that heart rate is an essential parameter in newborn resuscitation but does not explicitly state wherein, when an abnormal measurement is detected, first information is provided prompting ventilation.
However, Cetingul teaches a patient treatment system (Fig. 1) comprising:
a ventilation medical apparatus (Fig. 1: 40) that applies positive ventilation to a neonate (Fig. 1, paragraph 12, paragraph 23) and when an abnormality of measurement information of the first parameter is detected, the monitoring device is configured to notify of a first information prompting ventilation by the ventilation medical apparatus, (paragraph 14, paragraph 15, Fig. 5, paragraph 35, generate care instructions for ventilation support on the display) and 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Gomo to include the notification of an abnormality since Gomo teaches heart rate is an essential parameter in newborn care and Cetingul teaches that the notification may help clinicians making decisions in a high-pressure environment. (paragraph 13)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gomo in view of Cetingul, and further in view of Varga et al (US 2014/0275820), hereinafter Varga.
Regarding claim 10, Gomo in view of Cetingul teaches the patient treatment system according to claim 3, and Gomo further teaches wherein the monitoring device is configured to calculate measurement information of a second parameter relating to ventilation that is calculated based on the signal which is acquired from the second sensor (paragraph 68, ventilation rate), and calculate measurement information of a third parameter relating to respiration that is calculated based on a vital signs signal which is acquired from the second sensor (paragraph 64, paragraph 68, PEEP), and displays information about whether it abnormal. (paragraph 64)
Gomo in view of Cetingul does not teach changing at least one of lighting up or blinking/lighting color/blinking color/blinking speed of the first indicator based on a combination of whether the measurement information of the second parameter is abnormal or not, and whether the measurement information of the third parameter is abnormal or not.
However, Varga teaches a resuscitation device (Fig. 3) with a display (Fig. 3: 132) which changes at least one of lighting up and blinking or color of the first indicator based on a combination of whether the measurement information of the second parameter is abnormal or not and whether the measurement information of the third parameter is abnormal or not. (paragraph 43, Varga teaches a flashing, variably colored light that flashes at a target inhalation interval and the color indicates whether the ventilation rate is high, low or acceptable.)
It would have been obvious to a person of ordinary skill in the art to have modified Gomo in view of Cetingul to include an indicator which lights up or blinks based on a combination of the first and second parameter being abnormal as taught by Varga in order to provide real-time guidance to the user.

Regarding claim 11, Gomo in view of Cetingul teaches the patient treatment system according to claim 3, but does not teach wherein the monitoring device transmits the instruction signal to the ventilation medical apparatus, the instruction signal designating the second information by means of a lighting color of the first indicator, and designating an ideal timing of the ventilation by means of a blinking timing. 
However, Varga teaches a resuscitation device (Fig. 3) wherein the monitoring device transmits the instruction signal to the ventilation medical apparatus, the instruction signal designating the second information by means of a lighting color of the first indicator, and designating an ideal timing of the ventilation by means of a blinking timing. (paragraph 43)
It would have been obvious to a person of ordinary skill in the art to have modified Gomo in view of Cetingul to include an instruction signal designating the second information by means of a lighting color of the first indicator, and designating an ideal timing of the ventilation by means of a blinking timing as taught by Varga in order to provide real-time guidance to the user.

Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive. Applicant argues that Cetingul does not teach wherein the device is lights up or blinks. However, the examiner notes that since the information is displayed on a display it would light up as claimed.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785